Title: To George Washington from Lettice Corbin, 31 March 1766
From: Corbin, Lettice
To: Washington, George



Sir.
Essex Mch the 31st 1766.

I am now favord with an opportunity of writing to you, to let you know that I shall be glad to be informd whether you will want the Bricklayer any longer. (if you do) you may keep him on the same Terms; (but if not), shall be obliged if you will send him down as soon as his Year is up, because I have lately had an offer for him. As the distance is so great & good opportunities scarce, shall take it as a favor if you will send the Cash down by Mr George Tu[rber]ville who is the bearer of this, & am Sir your most Obt Servt

Lettice Corbin


N.B. I have a good Gardener to hire; if you want may have him, on the usual Terms for such—L.C.

